Citation Nr: 1411643	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1. Entitlement to a compensable rating for a scar of the right elbow prior to March 29, 2011 and in excess of 10 percent after March 29, 2011.

2. Entitlement to a compensable rating for residuals of a right arm disorder, to include muscle injury.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011; a transcript of which is of record. 

This case was previously remanded by the Board in May 2011 for additional development. 


FINDINGS OF FACT

1. The Veteran has had a painful scar on his right elbow for the entire appeal period.

2. Residuals of the Veteran's service-connected right arm injury has manifested primarily as dull aches and pain without any evidence of supination or limited motion of a major joint.







CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent for a scar of the right elbow prior to March 29, 2011 have been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2006) (in effect for the period between August 30, 2002 through October 23, 2008).  

2. The criteria for an initial rating in excess of 10 percent for scar of the right elbow  are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2006) (in effect for the period between August 30, 2002 through October 23, 2008).  

3. The criteria for entitlement to a compensable rating for residuals of a right arm injury are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118 Diagnostic Codes 5299-5021; 38 C.F.R. § 4.71(a), Diagnostic Codes 5200-5203, 5208, 5209-5213; 38 C.F.R. § 4.73, Diagnostic Code 5305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for residuals of a right arm injury and scars on his right elbow.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In March 2011, the Board remanded the Veteran's claims to the RO, requesting that the RO take reasonable action to procure a January 2011 MRI and March 2011 EMG from the Denver VA Medical Center. The Board also instructed the RO to provide the Veteran with authorization and release forms to allow the RO to acquire all medical and personnel records generated by the U.S. Postal System in connection with a possible workers compensation incident referred to in a July 2005 medical record.  

The record indicates that the RO procured the Veteran's MRI and EMG records. In addition, in a June 2011 letter, the RO asked that the Veteran sign and return enclosed authorization and release forms to allow the RO to acquire records from the U.S. Postal System. The Veteran did not return the authorization and release form as requested by the RO despite being requested specifically to take such action. The duty to assist in the development and the adjudication of claims is not a one-way street. If a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991). As the RO sent a proper authorization and release form to the Veteran along with a letter explaining its purpose, the RO's inability to acquire the U.S. Postal System records resulted from the Veteran's failure to return the properly issued authorization and release form as requested. The Board finds that an additional remand to seek procurement of those records would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA examinations were conducted in October 2006, April 2012, and June 2012.  During each examination, the evidence of record at the time was reviewed and a history was elicited from the Veteran. The reports stated the level of severity of the Veteran's right arm injury and right elbow scars, and are adequate for purposes of rating his disability.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain. Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

Right Elbow Scar

The Veteran seeks a compensable rating for a scar of the right elbow prior to March 29, 2011 and in excess of 10 percent from thereafter. He asserts that his scar causes him to experience a dull ache in his elbow and slight pain with certain movements. The evidence substantiates the Veteran's claim for a grant of a compensable rating for a right elbow scar prior to March 29, 2011; however, the preponderance of the evidence is against a finding of the criteria to establish a rating in excess of 10 percent for any time during the appeal period. 

The criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008. However, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received. See 73 Fed. Reg. 54708 (Sept. 23, 2008). As the claim for a higher initial rating was initiated by a notice of disagreement (NOD) filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria will not be applied. Thus, all diagnostic codes discussed herein reflect the version in effect prior to October 23, 2008.

The RO rated the Veteran under Diagnostic Code 7804 for scar(s), superficial, painful on examination. Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118 , Diagnostic Code 7804. Ratings in excess of 10 percent are available pursuant to Diagnostic Codes 7801 and 7805. Under Diagnostic Code 7801, scars, other than of the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 12 square inches. (77 sq. cm.) warrant a 20 percent rating. 38 C.F.R. § 4.118 , Diagnostic Code 7801. Higher ratings are available for scars in larger areas. A deep scar is one associated with underlying soft tissue damage. Id. at Note (2). Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part. 

The preponderance of the evidence is against a finding that the Veteran's right elbow scar warrants a rating in excess of 10 percent. An October 2006 VA examination described the scar as a 3.0 cm x 1.5 cm flat scar without depression or elevation, no hypertrophy or ulceration and no adhesions. There was no palpable loss of tissue or any subcutaneous abnormality, no significant point tenderness and no swelling. The Veteran had complete and normal range of motion. The examiner noted the Veteran's report of intermittent discomfort. An April VA examination found the Veteran's scar to be a painful, non-linear, stable,  and deep without limitation of motion. A June 2012 VA examination found the Veteran's scar to be painful with minimal symptoms, no limitations, and normal at examination.

Private medical treatment records dated June, 2006 note the Veteran's history of pain in his elbow since his in-service injury. Several VA medical treatment records also note the Veteran's complaints of pain in his right elbow dating back as early as August 2009. The Veteran is certainly competent to report that his scar causes pain, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), and the Board finds his statements credible. Thus, the Veteran is entitled to an initial rating of 10 percent for a scar of the right elbow beginning April 21, 2006, the date of original claim.

There is no record that the Veteran's elbow scar exhibited soft tissue damage or loss, is deep, causes limited motion, or covers an area exceeding 12 square inches (77 square cm.). A rating in excess of 10 percent pursuant to Diagnostic Codes 7801-7805 is not therefore warranted. 

Residuals of Right Arm Disorder

The Veteran seeks a compensable rating for residuals of a right arm disorder to include muscle injury. The Veteran asserts that he sustained tissue damage when his arm was punctured during service and currently experiences pain when using his right arm for certain activities including resting on his arm, throwing a ball, and lifting weights. The RO rated the Veteran under 38 C.F.R. § 4.71(a) Diagnostic Code 5299-5021 for myositis. Based upon the evidence of record, the Board finds the Veteran's service-connected right arm injury does not warrant a compensable rating. 

A compensable rating  is warranted for residuals of a right arm disorder when there is a showing of limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R.         § 4.71(a), Diagnostic Code 5003. A 10 percent rating is warranted when limitation of the flexion of the forearm is limited to 100 degrees, or limitation of extension is limited to 45 degrees. A 20 percent rating is warranted when limitation of flexion of the forearm is 90 degrees or extension is limited to 75 degrees. A 30 percent rating is warranted when limitation of flexion of the forearm is 70 degrees or extension is limited to 90 degrees. A 40 percent rating is warranted when limitation of flexion of the forearm is 55 degrees or extension is limited to 100 degrees. A 50 percent rating is warranted when limitation of flexion of the forearm is 45 degrees or extension is limited to 110 degrees.  38 C.F.R. § 4.71(a), Diagnostic Codes 5206-5207. A 40 percent rating for ankylosis of the elbow is warranted when the ankylosis is in favorable at an angle between 90 degrees and 70 degrees. 38 C.F.R. 
§ § 4.71(a), Diagnostic Code 5205. Also potentially applicable in rating the Veteran's residuals of a right arm injury is the Diagnostic Code applicable to rating the shoulder, arm, and elbow (Diagnostic Codes 5200-5203, 5208, 5209-5213), depending upon the predominant disability. 

The Veteran maintains that he has suffered muscle tissue damage in his right elbow. Disabilities involving the muscle tissue around the elbow are rated under Diagnostic Code 5305, pertaining to injuries to Muscle Group V.  See 38 C.F.R. § 4.73 (2012).  Muscle Group V includes the flexor muscles of the elbow that function to provide elbow supination and flexion of the elbow.  These muscles consist of the biceps, brachialis, and brachioradialis.  See 38 C.F.R. § 4.73, Diagnostic Code 5305 (2012).

Under Diagnostic Code 5305, a noncompensable rating is warranted for slight impairment of the non-dominant arm. If the impairment is moderate in degree, a 10 percent rating is warranted. If the impairment is moderately severe, a 20 percent rating is warranted. Finally, if the impairment is severe, a 30 percent rating is warranted. See 38 C.F.R. § 4.73, Diagnostic Code 5305 (2012).

A slight disability of muscles involves a simple muscle wound without debridement or infection. Service department records reflect a superficial wound with brief treatment and return to duty and healing with good functional results. There are no cardinal signs or symptoms of muscle disability. The objective findings include a minimal scar, no evidence of facial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in the muscle tissue. See 38 C.F.R. § 4.56(d)(1) (2012).

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection. There must be evidence of in-service treatment of the wound. There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue; signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. See 38 C.F.R. § 4.56(d)(2) (2012).

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization. There must be evidence of hospitalization for a prolonged period in service for treatment of the wound. The record must contain consistent complaints of cardinal symptoms of muscle wounds. There must be evidence of unemployability because of inability to keep up with work requirements, if present. The objective findings are entrance and, if present, exit scars which are so situated as to indicate a track of a missile through one or more muscle groups. There are indications on palpation of loss of deep fascia, or loss of muscle substance or loss of normal firm resistance of muscles compared with the sound side. The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment. See 38 C.F.R. § 4.56(d)(3) (2012).

Finally, a severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization. The history and complaints are similar to the criteria set forth for a moderately severe level, in an aggravated form. The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  The following, if present, are also signs of severe muscle damage: (a) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesions of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile. See 38 C.F.R. § 4.56(d)(4) (2012).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement. See 38 C.F.R. § 4.56(c) (2012).

Additionally, VA regulations define normal range of motion of the shoulder, which is defined as 180 degrees of flexion, 180 degrees of abduction, and 90 degrees of internal and external rotation. Normal range of motion of the elbow is defined as from zero degrees of extension to 145 degrees of flexion. Normal range of motion of the forearm is defined as 80 degrees of pronation and 85 degrees of supination.  See 38 C.F.R. § 4.71, Plate I (2012).

VA treatment records dated August 2009 note the Veteran has a history of treatment for pain in his right arm. Virtual VA contains VA treatment records dating from October 2006 through October 2013. In August 2009 the Veteran reported suffering from a complete tendon rupture many years before that went untreated. The Veteran complained of pain in his right arm at the elbow area into the lower biceps area. The Veteran was also prescribed pain medication, ice packs, and instructed to refrain from using armrests. In March 2010 the Veteran reported experiencing arm pain due to a motor vehicle accident, which resulted in torn biceps during active duty. 

The Veteran began physical therapy in March 2010 when he reported a piece of metal piercing his skin at the right elbow region during service. At the time of his therapy, the physical therapist noted pain in joint involving upper arm, elbow flexion was noted at 155, decreased right bicep flexibility, tenderness of the medial bicep, and lateral elbow scar tissue. In May of 2010 the physical therapist noted "the patient complains of right medial bicep pain but tolerated treatment with no adverse reactions." The therapist also noted "minimally decreased flexibility of the bicep." An December 2010 medical record reported "normal x-rays of the elbow, range of motion of 0 to 150, tender points over the musculotendonous junction of the medial triceps, good triceps function with resistance and against gravity, otherwise within normal limits." A February 2011 MRI of the elbow was reported as normal. An August 2013 medical records reported elbow extension and flexion at -20/120, forearm pronation, supination at 90/37, wrist extension, and flexion at 55/45. Other medical records note the Veteran's skin "looked good" and was "doing well" in December 2011 and January 2012.  

As noted above, the Veteran was afforded a VA compensation examination in October 2006. The VA examiner opined there was no palpable loss of tissue or any subcutaneous abnormality, no significant point tenderness, no swelling, and the Veteran had complete and normal range of motion. 

The Veteran was afforded a second VA examination in June 2012. However, the VA examiner present was also the Chief Resident in general surgery in 1984 when the Veteran sustained his in service injury. The examiner noted the Veteran was under his direct care in 1984. After a review of the original medical notes, and a physical examination of the Veteran, the examiner diagnosed the Veteran with elbow arthralgia. The examiner reported the range of motion of the right arm was flexion at 115 and extension at 15 degrees. There was pain with motion and weakened movement but no additional limitations of motion with repetitive movement. The examiner noted the Veteran's injury was not a through and through penetrating wound, but an uncomplicated penetrating wound to the right lateral supracondylar elbow area that penetrated posteriorly and did not involve the antecubital or bicep region. There was no ankylosis present. The examiner opined that the Veteran's elbow arthralgia  was of an unknown etiology. He noted the Veteran's complaints of right elbow/biceps anterior pain did not begin until August 2009 and suggested the Veteran may have sustained some post-service injury to the right biceps. 

There are no other medical opinions or examinations of record indicating the Veteran's right arm exhibits any of the symptoms necessary for a compensable rating under 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5200-5203, 5205-5207, 5209-5213 or 38 C.F.R. § 4.3, Diagnostic Codes 5305. The Board reiterates, the Veteran is competent to report symptoms of pain in his right elbow. While the Board finds these reports credible, pain alone is not sufficient to warrant a compensable rating for residuals of a right arm disorder and the Veteran's claim is denied.

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2013). Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating. The rating schedule contemplates the described symptomatology of painful and limited motion and scarring, and allows for higher disability ratings for worse symptoms. Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate  the disabilities. The symptoms of the Veteran's service-connected right elbow are adequately compensated in the disability ratings assigned. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met., 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether the issue of entitlement to a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran maintains his full-time employment without the need for any right elbow accommodations. Thus, the Board finds that no further consideration of a TDIU is warranted at this time. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Effective April 21, 2006, an intial 10 percent disability rating for a scar of the right elbow is granted.

An intial disability rating in excess of 10 percent for a scar of the right elbow is denied.

Entitlement to a compensable rating for residuals of a right arm disorder, to include muscle injury is denied.  



______________________________________  
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


